Citation Nr: 0532599	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

2. Entitlement to service connection for a right shin 
disorder.

3. Entitlement to service connection for a right leg 
disorder.   

4. Entitlement to service connection for a bilateral shoulder 
disorder.

5. Entitlement to service connection for a bilateral ankle 
disorder.

6. Entitlement to service connection for hearing loss.

7. Entitlement to service connection for epistaxis, to 
include as due to an undiagnosed illness.  

8. Entitlement to service connection for a right hand 
disorder.

9.  Entitlement to service connection for sinusitis, to 
include as due to undiagnosed illness.

10.  Entitlement to service connection for skin irritation 
and rashes, to include as due to undiagnosed illness.  

11.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.

12. Entitlement to service connection for body aches, to 
include as due to undiagnosed illness.

13. Entitlement to service connection for exposure to 
herbicides.

14.  Entitlement to service connection for exposure to 
environmental health hazards.  

15. Entitlement to service connection for severe back pain.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty July 1992 to 
February 1999 and from September 1999 to March 2000.  He had 
service in Southwest Asia from October 10, 1999 to February 
12, 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) No. 
Little Rock, Arkansas.  

In February 2004, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The issue of entitlement to service connection for nosebleeds 
to include as due to an undiagnosed illness is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran does not have a chronic disability manifested 
by headaches, and his headaches are not related to service.  

3.  The veteran complained of right leg and right shin 
problems in service; no current right leg or right shin 
problem has been diagnosed.  

4.  The veteran was treated in service for a left shoulder 
disability; no current left shoulder disability has been 
found.  

5.  The veteran was not treated in service for a right 
shoulder disability, and none has been currently diagnosed.  

6.  The veteran was treated in service for a left ankle 
disability; no current left ankle disability has been found.  

7.  The veteran was not treated in service for a right ankle 
disability and none has been currently diagnosed.  

8.  The veteran does not have a current hearing loss by VA 
standards.  

9.  The veteran was not treated in service for a right hand 
disability; his currently diagnosed carpal tunnel syndrome of 
the right hand is not related to service.  

10.  The veteran does not have an undiagnosed disability 
manifested by respiratory symptoms; his current sinusitis is 
not related to his service.  

11.  The veteran does not have an undiagnosed disability 
manifested by skin irritation and rashes; no current skin 
irritation or rashes are shown to be related to his service.  

12.  The veteran does not have an undiagnosed disability 
manifested by sleep problems; a sleep problem is not related 
to his military service.  

13.  The veteran does not have an undiagnosed disability 
manifested by body aches; his current symptoms are not 
related to his service.  

14.  The veteran did not serve in Vietnam.

15.  The veteran served in Thailand and has reported being 
exposed to DEET and Permethrin.  

16.  No current disability has been identified that has been 
related to exposure to herbicides or environmental health 
hazards during service.  

17.  The veteran was not treated in service for back pain and 
his back symptoms are not related to his military service.  


CONCLUSIONS OF LAW

1.  Headaches, and a disability manifested by signs or 
symptoms involving headaches, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2004).

2.  A right shin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

3.  A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

6.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

7.  A right hand disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

8.  A respiratory disorder including sinusitis, and a 
disability manifested by signs and symptoms involving the 
respiratory system, was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2004).

9.  Skin irritation and a skin rash, and a disability 
manifested by signs and symptoms involving the skin, were no 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).

10.  A sleep disorder, and a disability manifested by signs 
and symptoms involving sleep problems, was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).

11.  Body aches and a disability manifested by signs and 
symptoms involving body aches were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).

12.  A disability due to exposure to herbicides was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 
(2004).

13.  A disability due to exposure to environmental health 
hazards was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307. 3.309 (2004).

14.  Severe back pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
hearing loss becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).  



Merits of the Claim

The Board notes that the service medical records for the 
veteran's second period of service are unavailable, despite 
attempts by the RO to locate them.  The Board is aware there 
is a heightened obligation to assist the appellant in the 
development of his case and a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this one, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

Headaches

With regard to the claim that the veteran has headaches due 
to an undiagnosed illness, the Board finds that the claim 
must be denied.  While headaches were complained of 
symptomatically during service on once occasion, the 
veteran's service medical records do not show that he was 
diagnosed with a headache disorder.  The veteran's available 
service medical records show that he was treated in January 
1996 for multiple complaints, including sinus pressure and 
headaches.  Resolving upper respiratory infection was 
diagnosed.  At separation in November 1998, he denied having 
frequent or severe headaches and his neurological evaluation 
was normal.  Thereafter, there is nothing in the record to 
show complaints or treatment for headaches until he was 
examined by VA in August 2001.  At that time, the claims file 
was reviewed.  The veteran gave a history of headaches since 
February 2000, and reported having them now about twice a 
week.  After examining the veteran, the clinician found that 
the veteran had episodic muscle tension type headaches and 
that neurological examination was normal.  

There is no competent evidence linking this diagnosed muscle 
tension type headache condition to service.  See 38 C.F.R. § 
3.303.  The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).  In 
addition, under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b).  In this case, the 
evidence does not show that the veteran has objectively 
exhibited headache symptoms which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim. 
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
chronic headache symptoms must be denied.  

Based on the evidence noted above, the Board finds that 
direct service connection is not warranted.  While the 
veteran complained of a headache on one occasion in service, 
that was noted to be associated with an upper respiratory 
infection.  While episodic muscle tension was recently 
diagnosed, there is no diagnosis of a headache disability in 
service and currently there is no indication of any 
neurological abnormality pertaining to headaches.  Absent a 
showing of inservice treatment for a headache disorder and a 
link between any current finding and service, service 
connection must be denied.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

Right Shin Disorder

The available service medical records show that the veteran 
complained of right shin pain in June 1997, and contusion, 
right lower leg was found.  At separation in November 1998, 
no pertinent abnormality or complaint was noted, although 
discoloration of the right shin was noted.  Currently, on VA 
examination in August 2001, the examiner noted a history to 
the right leg without residuals.  Absent a current diagnosis 
of a right shin disability which could be associated with 
service, service connection must be denied.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).



Right Leg Disorder

The available service medical records show that the veteran 
was treated in service for a right hip problem in April 1996, 
and the right leg was evaluated.  He was noted to have a soft 
tissue injury.  No pertinent abnormality or complaint was 
noted at separation in November 1998.  On VA examination in 
August 2001, no right leg disorder was diagnosed.  Absent a 
current diagnosis of a right leg disability which could be 
associated with service, service connection must be denied.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Bilateral Shoulder Disorder

The available service medical records show that the veteran 
was treated in service for a left shoulder complaint in 
February 1994, and contusion of the left shoulder was 
diagnosed.  At separation, it was noted by way of history 
that he had had left shoulder pain; however, no left shoulder 
disability was found.  There is no showing of right shoulder 
treatment during service and no indication of any right 
shoulder problem at separation.  Currently on VA examination 
in August 2001, the examiner found that the veteran had 
bilateral shoulder pain, no disease found.  The Board notes 
that pain is not considered a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  Absent a showing of a current 
left shoulder disability which could be associated with 
service, the claim must be denied.  As to the right shoulder, 
there is nothing in service and nothing currently found with 
the exception of pain, which as noted is not a disability for 
which service connection may be granted.  Thus service 
connection must be denied.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

Bilateral Ankle Disorder

The available service medical records show that the veteran 
was treated in service on several occasions for left ankle 
pain.  At separation in November 1998, no left ankle 
disability was noted.  As to the right ankle, no complaint, 
diagnosis or treatment was noted during service or at 
separation.  Currently on VA examination in August 2001, the 
examiner found that the veteran had a history of bilateral 
ankle sprains with a normal examination.  Absent a showing of 
a current left ankle disability which could be associated 
with service, the claim must be denied.  As to the right 
ankle, there is nothing in service and nothing currently 
found.  Thus service connection must be denied.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Hearing Loss

The veteran's service medical records show that on 
audiometric examinations including those conducted in July 
1992 and at separation in November 1998, his hearing was 
normal bilaterally.  In addition, on VA examination in 
September 2001, his hearing was normal by VA standards (38 
C.F.R. 3.385) and noted as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
10
10
20
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  In this case, there is no 
competent evidence showing that the veteran had hearing loss 
during service, that he currently has hearing loss, or that 
such hearing loss is related to his service.  See 38 C.F.R. § 
3.303.  In addition, there is no competent evidence showing 
that sensorineural hearing loss was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
hearing loss, and that the claim must be denied.  



Right Hand Disorder

The veteran's available service medical records show no 
complaint, diagnosis or treatment for a right hand 
disability, and none is noted at separation in November 1998.  
On VA neurological examination in August 2001, mild carpal 
tunnel syndrome was diagnosed.  While a current diagnosis has 
been rendered, absent a showing of inservice treatment to 
which any current findings could be associated, the claim 
must be denied.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Sinusitis

The Board finds that this claim must be denied.  The veteran 
was treated in service for upper respiratory complaints.  The 
veteran's available service medical records show no 
complaint, diagnosis or treatment for sinusitis.  At 
separation in November 1998, no respiratory disability, 
including sinusitis is noted.  On VA examination in August 
2001, sinusitis was diagnosed.  However, there is no 
competent evidence linking a respiratory condition to 
service.  See 38 C.F.R. § 3.303.  The application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117; 
see also 38 C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 
3.317 service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b) (emphasis added).  In this case, the evidence does 
not show that the veteran has objectively exhibited 
respiratory symptoms which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
respiratory symptoms must be denied.  

As to direct service connection, while the veteran was 
treated for respiratory complaints, he did not receive 
treatment for sinusitis during service, and there is no 
competent medical evidence showing or indicating a nexus 
between service and any respiratory disability.  Absent a 
showing of inservice treatment to which any current findings 
could be associated, the claim must be denied.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

Skin Irritation and Rashes

With regard to the claim that the veteran has skin symptoms 
due to an undiagnosed illness, the Board finds that the claim 
must be denied.  The veteran's available service medical 
records show no complaint, diagnosis or treatment for skin 
irritation or rashes.  At separation in November 1998 and 
examination showed his skin to be normal.  On VA examination 
in August 2001, no skin abnormality was noted.  The 
impression was history of probable irritant dermatitis.  
There is no competent evidence linking any current skin 
problem to service to service.  See 38 C.F.R. § 3.303.  The 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness." 38 
U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).  In 
addition, under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited any skin symptoms which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for chronic skin symptoms must be denied.  

While the August 2001 VA examiner stated that it was possible 
that the veteran was exposed to insecticides that would have 
caused an irritant reaction in him, the objective medical 
evidence shows no treatment in service and no current skin 
disability on examination.  Thus, direct service connection 
must be denied.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  



Sleep Disorder

The veteran's service medical records show no complaint, 
diagnosis or treatment for a sleep disorder.  At separation 
in November 1998, he denied having frequent trouble sleeping.  
When the veteran was examined by VA in August 2001, he 
reported wakening at night due to musculoskeletal pain.  The 
finding was, some minor difficulty with sleep due to 
musculoskeletal pain; he does not describe any symptoms 
consistent with a primary sleep disorder 

The application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
has an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  38 
U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).  In 
addition, under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited a sleep disorder which is a 
manifestation of an undiagnosed illness.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, as the medical evidence shows that the veteran's 
sleep disturbance is associated with musculoskeletal pain, 
and not due to an undiagnosed illness, the veteran's claim of 
service connection based on service in the Persian Gulf 
fails.  

Additionally, the veteran's sleep disturbance has not been 
associated with a chronic disorder, which was incurred during 
the veteran's military service.  In this case, there is no 
competent evidence showing that the veteran had a sleep 
disorder during service, or that any sleep disorder is 
related to his service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  



Body Aches

The veteran's service medical records show no complaint, 
diagnosis or treatment for body aches.  A current diagnosis 
of body aches has not been rendered on VA examination in 
August 2001.  The application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness." 38 U.S.C.A. § 1117; see also 38 C.F.R. § 
3.317(a)(1)(ii).  In addition, under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b).  In this case, the evidence does not show that the 
veteran has objectively exhibited body aches which are a 
manifestation of an undiagnosed illness.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim. Accordingly, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the veteran's claim of 
entitlement to service connection for body aches must be 
denied.  

As to direct service connection, in this case, there is no 
competent evidence showing that the veteran this disability 
during service, that he currently has body aches, or that 
body aches are related to his service.  The Board notes that 
pain is not considered a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

Exposure to Herbicides and Environmental Health Hazards

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date of onset. 38 C.F.R. § 
3.309(e).  The Secretary of Veterans Affairs, under the 
authority of the Agent Orange Act of 1991 and based on 
studies by the National Academy of Science (NAS), has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-346 (1994). also Notice, 61 Fed. Reg. 41,442-449, and 61 
Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(Nov. 2, 1999).  

Here, there is no showing that the veteran served in Vietnam, 
and he has not so claimed.  Service records show that the 
veteran was deployed to Thailand to participate in Exercise 
Cobra Gold-98 and that on his post deployment questionnaire 
the veteran reported that he used Deet daily while in 
Thailand.  He has claimed this as herbicides exposure and 
environmental health hazards that he was exposed to while 
stationed there.  He also reported having a skin sore while 
in Thailand and had aches and fatigue while in Thailand.  He 
also reported using Permethrin.  It is noted that, the 
veteran has stated that he has skin problems associated with 
herbicide exposure and environmental health hazards; however, 
none has been found on VA examination in August 2001 or so 
associated.  Absent a finding of a disability that has been 
objectively related to herbicide exposure or environmental 
health hazards, these claims must fail.  Thus service 
connection will be denied. 

Severe Back Pain

The Board finds that the claim must be denied.  The veteran 
claims that he has back pain due to heavy lifting in service 
and his MOS duties as a Marine.  The service medical records 
show no complaint, diagnosis or treatment for a back 
disability.  At separation in November 1998, the veteran's 
spine was noted to be normal, with no complaints or history 
of back pain.  On VA examination in August 2001, it was noted 
that there was no limitation of motion of the back due to 
pain.  X-rays showed no back abnormality.  The examiner 
diagnosed history of low back pain, no disease found.  The 
Board notes that pain is not considered a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.)  Here, there is no 
inservice treatment and no current objective finding of a 
back disorder on examination or by diagnostic testing.  
Absent a showing of a current back disorder which could be 
associated with service, the claim must be denied.

Other Considerations

The Board has also considered the veteran's own assertions 
and those of his supervisor and his sister as noted in the 
record.  In this regard, his supervisor noted in a March 2001 
statement that he heard the veteran complain of back pain and 
leg pain, as well as right hand pain and rashes.  His sister 
noted in a March 2001 letter that the veteran complained of 
back and leg pain and restlessness.  The Board finds that 
such assertions are afforded little probative medical weight 
in the absence of evidence that these persons have the 
expertise to render opinions about medical matters.  Although 
the veteran and other lay persons are competent to testify as 
to his in- service experiences and his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  The evidence does not reflect that the veteran or 
the other lay parties noted possesses medical knowledge which 
would render an opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   

For the above noted reasons, in each instance, the claims for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine as to each issue.  However, as 
the preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the veteran with notice of the VCAA.  

Initially, the RO sent the veteran a letter in March 2001, 
after he filed his claim in January 2001, asking him to 
provide additional information and evidence concerning his 
claims.  This was followed by a telephone contact in June 
2001 to explain the VCAA requirements to him; he then 
indicated that no additional medical records existed, and 
that there was not additional evidence that he felt was 
relevant to his claim.  Later, in March 2004 and March 2005, 
additional letters were sent to the veteran more fully 
notifying him of the information and evidence needed for his 
claims, what VA evidence would obtain and what evidence the 
appellant should provide.  The March 2005 letter also 
specifically advised him to send VA any information or 
evidence that he had in his possession that pertained to his 
claims.

These letters and telephone contact satisfied the content 
requirement of a VCAA notice.  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The letters and telephone contact informed the veteran 
concerning the information and evidence necessary to 
substantiate his claims, and explained to the veteran which 
information or evidence VA needed from him and what he could 
do to help with the claim.  The RO advised the veteran as to 
what VA would do to assist him in the development of the 
evidence to support his claims.  In addition, the most recent 
VCAA notice letter also contained the "fourth element," 
informing him of the need to submit medical evidence that he 
had.  Thus, the veteran clearly had actual knowledge of this 
requirement.  

The timing of the section 5103(a) notice did not comply with 
the requirements of Pelegrini.  However, the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini has 
left open the possibility that a notice error may be found to 
be non-prejudicial to a claimant.  All the VCAA requires is 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the final transfer 
and certification of the case to the Board, and the veteran 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Mayfield , Id.  The Board finds 
that the present adjudication of the issues on appeal will 
not result in any prejudice to the veteran.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the veteran has 
been scheduled for a hearing before the Board twice and he 
failed to appear.  Further, he was scheduled for further VA 
examinations and he failed to appear.  While he reported that 
he called the hospital to request to be rescheduled, the 
record does not contain verification of that claim.  The 
available service medical records have been secured, and the 
RO has made a diligent effort to locate the service records 
for the veteran's second period of service that are 
unavailable.  In this regard the RO has requested the records 
from NPRC, the veteran's unit and from Camp Robinson, without 
success.  The veteran has been examined by VA regarding this 
claim and he has indicated in a June 2001 statement that no 
additional medical records existed.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  




ORDER

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.  

Service connection for a right shin disorder is denied.

Service connection for a right leg disorder (claimed as right 
leg from knee to hip and right lower leg) is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral ankle disorder is denied.  

Service connection for hearing loss is denied.

Service connection for a right hand disorder is denied.

Service connection for sinusitis, to include as due to 
undiagnosed illness, is denied.

Service connection for skin irritation and rashes, to include 
as due to undiagnosed illness, is denied.  

Service connection for a sleep disorder, to include as due to 
undiagnosed illness, is denied.

Service connection for body aches, to include as due to 
undiagnosed illness, is denied.

Service connection for exposure to herbicides is denied.

Service connection for exposure to environmental health 
hazards is denied.  

Service connection for severe back pain is denied.  


REMAND

The veteran's May 1992 service entrance examination report 
shows no history or current findings regarding nosebleeds.  
He was treated during service for nosebleeds in June 1994, 
and he reported by way of history that he had a history of 
nosebleeds prior to service and that his nose had been 
fractured 8 years prior.  It was determined that the vessels 
needed to be cauterized, and 2 days later on follow-up, he 
denied further problems with nosebleeds or acute complaints.  
The finding was, epistaxis, resolved.  Thereafter the service 
records contain no finding of complaints, treatment or a 
diagnosis of nosebleeds and on separation in November 1998, 
the veteran gave a history of nosebleeds with cauterization 
three years prior and no sequelae.  Examination of the nose 
was normal.   

On VA examination in August 2001, the examiner noted that the 
veteran complained of nosebleeds since 1994, with repeated 
nosebleeds thereafter, most recently about six to eight 
months prior.  Examination showed no pertinent findings.  The 
examiner stated that X-rays would be done for completeness, 
and he diagnosed recurrent epistaxis.  Reports of any X-rays 
performed of the nasal area are not of record.  

In addition the veteran's employer has stated in March 2001 
that he witnessed the veteran's nose start to bleed for no 
apparent reason, and his sister has reported in a March 2001 
letter that she had to awaken the veteran once because his 
face and shirt sleeve were covered in blood due to a 
nosebleed. 

Treatment in service has been documented and current symptoms 
as well as a diagnosis are of record.  An opinion regarding 
the etiology of the veteran's nosebleeds has not been 
secured.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file a report VA report 
of X-rays performed in conjunction with 
the August 2001 VA examination for 
nosebleeds.  If not such X-rays were 
taken at that time, the RO must so 
indicate in the record.  

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining whether he has a disability 
manifested by recurrent nosebleeds and, 
if so, to determine if this disability 
began during service, is otherwise linked 
to service or, (if it is determined that 
it preexisted service) was aggravated 
therein.  The claims file must be 
reviewed and the examiner must indicate 
in the examination report that this has 
been accomplished.  Any necessary tests 
or studied should be accomplished.  

After reviewing the relevant medical 
records in the claims file, to include 
the service and post-service medical 
records; obtaining the medical history; 
and obtaining the clinical evaluation and 
any other tests that are deemed 
necessary; the examiner should indicate 
whether the veteran has a disability 
manifested by chronic nosebleeds.  If so, 
the examiner should indicate whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that this disability began during the 
veteran's military service or is linked 
to any incident of service.  

If the examiner concludes that there is 
clear and unmistakable evidence that the 
disability manifested by chronic 
nosebleeds pre-existed service, the 
examiner is asked to indicate whether 
there is also clear and unmistakable 
evidence that the disability was 
aggravated during service.  The examiner 
is informed that aggravation is defined 
for this purpose as a worsening of the 
underlying condition, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.  The examiner is also asked 
to provide a rationale for any opinion 
expressed. 

In addition, the examiner should state 
whether the disability manifested by 
chronic nosebleeds is attributable to a 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness (and 
identify that illness).  

3.  Thereafter, the RO should 
readjudicate the issue on appeal, with 
consideration of all contentions and of 
the presumption of soundness and the law 
relating to the rebutting of that 
presumption.  See 38 U.S.C. § 1111; 
VAOPGCPREC 3-2003.  In considering this, 
the RO should specifically note that a 
two pronged test is for consideration in 
determining whether the presumption of 
soundness has been rebutted.  First, VA 
must show by clear and unmistakable 
evidence that the disease or injury 
existed prior to service.  Second, VA 
must show by clear and unmistakable 
evidence that the pre-existing disease or 
injury was not aggravated by service.  

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the July 2002 
statement of the case (SOC).  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran, 
until he is otherwise notified by the RO. By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


